TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00099-CR
                                        NO. 03-10-00100-CR



                                  David Deon Pearson, Appellant

                                                   v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
 NO. D-1-DC-09-205891 & 203157, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant was convicted of two counts of possession of a controlled substance. The

trial court has certified that the cases are plea bargain cases and that appellant has no right to appeal.

See Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeals. Tex. R. App. P. 25.2(d) (if trial

court does not certify that defendant has right to appeal, “appeal must be dismissed”).



                                                ___________________________________________

                                                David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 14, 2010

Do Not Publish